Citation Nr: 0730476	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic myeloid 
leukemia (CML), claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for neurectomy of the 
third interspace of the right and left feet, claimed as 
secondary to CML.

3.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as secondary to CML.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified at the RO before the undersigned in 
April 2004.  A transcript of the hearing has been associated 
with the record.


FINDINGS OF FACT

1.  Chronic myeloid leukemia (CML) is not due to herbicide 
exposure or any other event during the veteran's period of 
active military duty, including service in the Republic of 
Vietnam.

2.  CML was not manifest during service or within one year of 
separation.

3.  Neuromas of the third interspace of the feet were not 
manifest in service or within one year of discharge, and are 
not related to any service-connected disease or injury.

4.  Porphyria cutanea tarda was not manifest in service or 
within one year of discharge, and is not related to any 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  CML was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  Neuromas of the third interspace of the feet are not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2006).

 3.  Porphyria cutanea tarda is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

4.  Porphyria cutanea tarda and neuromas of the third 
interspace of the feet were not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
March 2004, after the enactment of the VCAA.  

A letter dated in June 2004 told the veteran that various 
identified records had been requested from private providers.  
He was informed that he was ultimately responsible for 
ensuring that VA received the evidence.

A letter dated in December 2004 informed the veteran of the 
specific evidence necessary to support his claim.  The 
evidence of record was listed.  The veteran was told how VA 
would assist him in obtaining evidence supportive of his 
claim.  

A May 2006 letter explained the manner in which VA 
establishes disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned, who explained 
the evidence still necessary to support his claim.  In 
addition, an evidentiary defect was identified and the 
veteran was provided an opportunity to cure that defect.  
Such actions comply with VCAA and 38 C.F.R. § 3.103.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for leukemia or an organic disease of the 
nervous system may be granted if manifest or aggravated 
within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  
Porphyria cutanea tarda must become manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed.  38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

	
Chronic Myeloid Leukemia (CML)

Review of the record reflects that CML was diagnosed in June 
1990.  The veteran  was treated with Alpha Interferon and 
subsequently underwent bone marrow transplant.  A repeat bone 
marrow biopsy in 1993 confirmed residual disease and the 
veteran was placed on maintenance Interferon.  

The veteran asserts that his CML is related to Agent Orange 
exposure in Vietnam.  In a February 2005 statement, he 
maintained that his exposure to Agent Orange had caused an 
alteration in his DNA.  He argued that dioxin caused cancer 
and leukemia.  He pointed out that VA had recognized a 
positive connection between Agent Orange exposure and chronic 
lymphocytic leukemia (CLL).  He noted that CLL and CML had 
similar characteristics that would lead a reasonable person 
to conclude that exposure to Agent Orange had a positive 
association with the development of CML.  

At his April 2007 hearing, the veteran's representative noted 
that the veteran had conducted a great deal of research on 
the causes and effects of leukemia.  The veteran argued that 
all leukemias were caused to exposure to a caustic substance, 
and that his only exposure to such a substance was Agent 
Orange in Vietnam.  The undersigned explained that there must 
be medical evidence of a relationship between the veteran's 
CML and service, or to Agent Orange exposure .  The veteran 
agreed that he would attempt to secure a medical opinion 
regarding that question.  Although the undersigned directed 
that the record be held open for 30 days, the veteran did not 
submit any additional evidence.

Having carefully reviewed the evidence regarding this claim, 
the Board has determined that service connection is not 
warranted for CML.  There is no competent evidence of CML 
during service or within one year of separation.  The record 
demonstrates that CML was diagnosed in 1990, many years after 
the veteran's discharge in 1971.  None of the medical 
evidence pertaining to the veteran's treatment for CML 
indicates that such disease is related to his active service.  
Rather, there is indication that while in Indonesia (post 
service), the veteran developed manifestations.  (See medical 
report dated November 1, 1990.)  In regard to assertion that 
there is a link to herbicide, Agent Orange exposure, the 
Board notes that CML is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of CML.  See 38 C.F.R. § 3.309(e).  Therefore, CML 
is not presumptively linked to his period of service.  Te 
record also establishes that no competent professional has 
linked the remote onset of CML to his period of service, to 
include exposure to Agent Orange.

In summary, the Board has been presented with evidence that 
the veteran suffers from CML, but aside from the veteran's 
own assertions, the evidence is silent regarding a 
relationship between CML and exposure to Agent Orange in 
service.  The Board notes that the veteran, as a layperson, 
is not competent to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was afforded the opportunity to 
secure a medical opinion pertaining to the claimed 
relationship between CML and Agent Orange exposure, but did 
not submit such evidence.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the Board must conclude that service 
connection for CML is not warranted.

        Neuromas of the Third Interspace of the Feet and 
Porphyria Cutanea Tarda 

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
feet.  On discharge examination in March 1971, his feet were 
normal.  Additionally, the veteran was neurologically normal.  
A June 1967 entry indicates blisters on the veteran's feet.  
He was prescribed Phisohex soaks, Bacitracin, and dressings.  
Discharge examination in March 1971 revealed normal feet and 
skin.  

Records from Lake Washington Foot and Ankle Center show that 
the veteran was diagnosed with neuromas in the third 
interspaces on both feet in February 2003.  The neuromas were 
treated with neurolysis injections.  The veteran subsequently 
underwent neurectomy.  

A February 2004 record from Beutner Labs indicates that a 
skin biopsy from the veteran's dorsal hand was taken.  The 
laboratory findings were consistent with a true porphyria or 
a drug induced pseudoporphyria.  

In an April 2004 statement, the veteran asserted that 
treatment of his CML had resulted in various medical 
problems, to include nerve damage in his feet and a skin 
problem on his hands.  

At his hearing in April 2007, the veteran related that his 
physician had told him that the treatment for CML had caused 
the neuromas in his feet.  He stated that he was not being 
currently treated for the porphyria.  Rather, he indicated 
that it had occurred for a short time and then went away.

Upon review of the record, the Board has determined that 
service connection is not warranted for neuromas of the feet 
or for porphyria cutanea tarda.  There is no competent 
evidence of the claimed diseases during service or within one 
year of separation.  Furthermore, there is no competent 
evidence linking the remote disease processes to his period 
of service.  As discussed above, the Board has determined 
that service connection is not warranted for CML.  As such, 
the veteran's claims of entitlement to service connection for 
a neuromas of the feet and porphyria as secondary to 
treatment for CML must also fail, as it is premised on the 
assumption that CML is related to the veteran's service.  
Therefore, service connection for these claimed disabilities 
secondary to CML must also be denied.

To the extent that the veteran was diagnosed with porphyria 
cutanea tarda, a presumptive disease under 38 C.F.R. § 3.309, 
the Board note that this diagnosis was not made within one 
year after the last date on which the veteran was exposed to 
an herbicide agent.  Accordingly, service connection for 
porphyria cutanea tarda is not warranted on a presumptive 
basis.


ORDER

Entitlement to service connection for chronic myeloid 
leukemia (CML), claimed as due to exposure to Agent Orange, 
is denied.

Entitlement to service connection for neurectomy of the third 
interspace of the right and left feet is denied.

Entitlement to service connection for porphyria cutanea tarda 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


